                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

JOEL PRICE,

       Plaintiff,

v.                                                        Case No. 6:19-cv-1168-Orl-37LRH

CITY OF EDGEWATER, FLORIDA,

      Defendant.
_____________________________________

                                   ORDER TO STRIKE

       Before the Court is Defendants’ motion to dismiss for lack of standing. (Doc. 15

(“Motion”).) As the Motion fails to comply with Local Rule 3.01(g), it is due to be stricken.

       Rule 3.01(g) requires that movants include with most motions “a statement (1)

certifying that the moving counsel has conferred with opposing counsel and (2) stating

whether counsel agree on the resolution of the motion.” For motions to dismiss, Rule

3.01(g) only exempts motions “to dismiss for failure to state a claim upon which relief can

be granted.” Although Defendant claims its motion seeks dismissal for failure to state a

claim (Doc. 15, p. 1), the motion seeks dismissal for lack of standing, which is properly

classified as a motion to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1).

Stalley ex rel. United States v. Orlando Reg’l Healthcare Sys., Inc., 524 F.3d 1229, 1232 (11th

Cir. 2008). Thus, Defendant must confer before filing this type of motion and include the

requisite statement under Local Rule 3.01(g).

       Accordingly, the Clerk is DIRECTED TO STRIKE Defendants, City of


                                             -1-
Edgewater’s Motion to Dismiss and Incorporated Memorandum of Law. (Doc. 15.)

      DONE AND ORDERED in Chambers in Orlando, Florida, on July 30, 2019.




Copies to:
Counsel of Record




                                       -2-
